Appeal from a judgment of conviction rendered by the County Court, Queens County, January 7, 1958. On November 1, 1957 appellant was found guilty, by a jury, of kidnapping, robbery in the first degree, sodomy in the first degree (two counts), and of possession of a dangerous weapon as a misdemeanor. On January 7, 1958 appellant was sentenced to serve from 20 to 25 years on the kidnapping count, execution of which was suspended, 10 to 15 years on the robbery count, 5 to 10 years on each of the sodomy counts, the sentences to run concurrently, and sentence was suspended on the dangerous weapon count. Judgment unanimously affirmed. No opinion. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.